UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 0-32341 M Line Holdings, Inc. (Exact Name of Company as Specified in its Charter) Nevada 88-0375818 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2672 Dow Avenue Tustin, CA (Address of principal executive offices) (Zip Code) (714) 630-6253 (Registrant’s telephone number, including area code) Gateway International Holdings, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes ¨No ¨. Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 21, 2010, there were 30,861,956 shares of common stock, par value $0.001, issued and outstanding. M LINE HOLDINGS, INC. TABLE OF CONTENTS PART I ITEM 1. Unaudited Financial Statements. 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 19 ITEM 4. Controls and Procedures. 19 PART II ITEM 1. Legal Proceedings. 21 ITEM 1A. Risk Factors. 24 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 ITEM 3. Defaults Upon Senior Securities. 24 ITEM 4. Submission of Matters to a Vote of Security Holders. 24 ITEM 5. Other Information. 24 ITEM 6. Exhibits. 25 2 PART I-FINANCIAL INFORMATION M LINEHOLDINGS, INC. AND SUBSIDIARIES (Formerly Gateway International Holdings, Inc.) CONSOLIDATED CONDENSED BALANCE SHEETs (UNAUDITED) March31, 2010 June 30, 2009 Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Due from related party - Prepaid and other current assets Deferred Income Taxes Current Assets - Discontinued Operations Total current assets Property and equipment,net Intangible Assets,net Deposits and other Deferred Income Taxes Non Current Assets - Discontinued Operations Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities: Line of Credit $ $ Accounts Payable Accrued Expenses and other Notes payable Capital Leases - current Current Liabilities - Discontinued Operations Total Current Liabilities Notes Payable Capital Leases - long term Deferred Income Taxes Deferred Rent Long Term Liabilities - discontinued operations - TOTAL LIABILITIES Shareholders' Equity Common Stock, $0.001: 100,000,000 shares Authorized; 30,861,956 shares issued and outstanding atMarch 31, 2010 and June 30, 2009, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Shareholders' Equity $ See accompanying Notes to unaudited Consolidated Financial Statements. 3 M LINEHOLDINGS, INC. AND SUBSIDIARIES (Formerly Gateway International Holdings, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTH PERIODSENDED ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31, Nine Months Ended March31, Net sales $ Cost of sales Gross Profit Operating expenses: Selling, general and administrative Amortization of intangible assets Total operating expense Operating loss ) Other income (expense): Interest Expense ) Interest Income - ) - Gainon sale of assets (0
